Citation Nr: 0015409	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-09 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for megaloblastic 
anemia as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from September 1944 to 
October 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision, in which the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen the claim for 
service connection for megaloblastic anemia as secondary to 
radiation exposure.


FINDINGS OF FACT

1.  In a decision dated in November 1981, the Board denied 
the claim for service connection for megaloblastic anemia on 
the basis that the evidence of record failed to establish a 
causal connection between such disability and his active 
service, to include his exposure to ionizing radiation.

2.  In a decision dated in September 1992, the RO reopened 
the claim as a result of a Court order in the NARS lawsuit, 
but denied service connection on the basis that the evidence 
of record failed to establish a causal connection between 
megaloblastic anemia and his active service, to include his 
exposure to ionizing radiation.  The appellant failed to 
appeal this denial, and this decision is final.

3.  Additional evidence since the RO's September 1992 
decision is not material as it fails to establish that a 
causal relationship exists between the appellant's 
megaloblastic anemia and his active service, to include his 
exposure to ionizing radiation.



CONCLUSIONS OF LAW

1.  The Board denied the claim of service connection for 
megaloblastic anemia as secondary to exposure to ionizing 
radiation in November 1981 and, accordingly, that decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1995); 
38 C.F.R. § 20.1100 (1999).

2.  The RO's decision in September 1992, which reopened and 
denied the claim for service connection for megaloblastic 
anemia as secondary to radiation exposure, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1999); NARS v. Derwinski, F.Supp. 1392 
(N.D. Cal. 1992), rev'd, 994 F.3d 583 (9th Cir. Cal. 1993), 
cert. denied, 510 U.S. 1023 (1993).

3.  The evidence received subsequent to the RO's September 
1992 rating decision is not material and does not serve to 
reopen the claim for service connection for megaloblastic 
anemia as secondary to exposure to ionizing radiation.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the newly submitted lay evidence 
is so significant as to warrant reopening of his previously 
denied claim for service connection for megaloblastic anemia.  
He further claims that such evidence makes his claim for 
service connection plausible and, thus, warrants evaluation 
of the claim on the merits with consideration given to review 
of all the evidence of record.

In a decision dated in November 1981, the Board originally 
denied the appellant's claim for service connection for 
megaloblastic anemia as a result of in- service exposure to 
ionizing radiation.  This decision is final.  38 C.F.R. 
§ 20.1100(a) (1999).  The RO declined to reopen this claim in 
a January 1987 rating decision, but readjudicated the claim 
on the merits in a September 1992 rating decision based upon 
a Court order in the NARS (National Association of Radiation 
Survivors, Inc.) lawsuit.  See NARS v. Derwinski, F.Supp. 
1392 (N.D. Cal. 1992)(ruling that VA's $10 limit on attorney 
fees was unconstitutional).  However, the NARS decision was 
reversed on appeal.  NARS v. Derwinski, 994 F.3d 583 (9th 
Cir. Cal. 1993), cert. denied, 510 U.S. 1023 (1993).  By 
letter dated in September 1992, the RO notified the appellant 
of the denial of his claim, but he failed to file a timely 
NOD.  38 C.F.R. § 20.302(a) (1999)(an NOD must be filed 
within the 1 year period from notification of the original 
decision).  That decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d),

The RO next denied the appellant's claim to reopen in January 
1998, and the appellant has perfected his appeal to this 
decision.  Accordingly, the Board, in its independent review 
of the case, finds that the claim for service connection was 
last finally denied by the RO in the September 1992 rating 
decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the new and material standard must be applied with 
respect to the adjudication of this claim.  As a general 
rule, once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  However, if the claimant can thereafter 
present new and material evidence of the previously 
disallowed claim, then the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 12 Vet.App. 209 (1999) (en banc); Winters v. West, 
12 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 12 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters v. West, 12 Vet.App. 203, 
206 (1999) (en banc).  For purposes of a well groundedness 
analysis, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  A well 
grounded service connection claim for disease resulting from 
exposure to ionizing radiation can be established under the 
provisions of 38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on 
the basis of direct, or in certain cases presumptive, service 
connection.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

Anemia is not listed as a disease presumed to have been 
caused by exposure to ionizing radiation.  See 38 U.S.C.A. 
§ 1112(c) (West 1991); 38 C.F.R. § 3.309(d) (1999).  
Therefore, these provisions are not for application in this 
case.  Additionally, anemia is not subject to service 
connection as a "radiogenic" disease under the provisions 
of 38 C.F.R. § 3.311(b)(2).  Nonetheless, a well grounded 
service connection claim may be established under the general 
laws and regulations governing VA compensation entitlement.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 1991).  See also 
Combee v. Brown, 34 F 3d. 1039 (Fed.Cir. 1994).

Under VA's general laws and regulations, a well grounded 
claim for service connection requires evidence of 1) a 
current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and 3) a nexus, or link, between the 
in- service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In 
September 1992, the RO denied the appellant's claim on the 
basis that the medical evidence failed to show a causal 
relationship between his megaloblastic anemia and his active 
service, to include his in- service exposure to ionizing 
radiation.  Therefore, the issue initially before the Board 
is whether the additional evidence submitted by the appellant 
since the RO's decision in 1992 is both new and material in 
that it tends to establish that the appellant's megaloblastic 
anemia was incurred or aggravated during service, to include 
his exposure to ionizing radiation in service.

At the time of the RO's September 1992 denial, the appellant 
had presented argument that his megaloblastic anemia stemmed 
from his in- service exposure to ionizing radiation.  In this 
respect, he indicated that he served as a Seaman First Class 
responsible for Quartermaster's Duties aboard the USS LOWRY 
D.D. 770.  He participated in Operation CROSSROADS at which 
time he witnessed Test BAKER, an underwater nuclear 
detonation in the Bikini Atoll, from a distance of 
approximately 15 miles.  Following the explosion, his ship 
pursued the explosion cloud for photographic observation.  He 
indicated that he stayed in a radioactive region for a period 
of about two weeks, and that the ship itself was radioactive.  
He didn't wear a film badge, but he recalled that scientists 
aboard ship wore badges and used Geiger counters.  He was 
first treated for megaloblastic anemia in approximately 1974.

The medical evidence reviewed by the RO in 1992 included the 
appellant's service medical records which were negative for 
complaint, treatment, manifestation or diagnosis of 
megaloblastic anemia.  Private medical records first showed 
treatment for, and diagnosis of, anemia during a 
hospitalization at West Jefferson General Hospital in April 
1974.  At that time, the etiology of his anemia was 
undetermined although clinical testing suggested a 
megaloblastic type.  His past history included a 
hospitalization in March 1974 at Charity Hospital at which 
time he received 11 pints of blood in transfusions for 
treatment involving multiple fractures of the skull.  The 
examiners were unaware of whether he had received any 
hemotoxic medications at that time.  Records received from 
Charity Hospital only revealed that the appellant underwent a 
craniotomy and elevation of skull fractures.  The subsequent 
private and VA clinical records revealed treatment for his 
anemia with Thiamin, Folic Acid and B- 12 injections.

Research conducted by the Department of the Navy in 1980 
confirmed the appellant's participation in Operation 
CROSSROADS while serving aboard the USS LOWRY.  His personnel 
rating as a Seaman First Class indicated that he performed 
general duties throughout the ship.  His ship arrived at 
Kwajalein Atoll for a six- hour stay approximately 23 days 
after the atmospheric detonation of Test ABLE, which occurred 
on July 1, 1946.  On July 25, 1946, the USS LOWRY arrived at 
a position 14 miles to the northeast of the ground zero point 
for the shallow underwater detonation of Test BAKER.  This 
location precluded any risk of being caught in the base 
surge.  Approximately 81/2 hours after Test BAKER, the USS 
LOWRY entered the Bikini Lagoon and anchored for the night as 
a radiological monitor.  On one occasion during the night, 
the ship changed anchorage to assure radiological safety.  
The next day the USS LOWRY relocated to a point 51/4 miles 
southeast of ground zero where it remained until July 27th.  
After a brief departure to Kwalajein Atoll, the U.S.S. LOWRY 
returned to the Bikini Atoll on July 29th and remained in the 
lagoon until her departure for San Diego, CA on August 10.

Research of the dosimetry data for Operation CROSSROADS	 
revealed that there was no recorded radiation exposure for 
the appellant nor any indication that he was issued a safety 
badge.  Of those embarked on the U.S.S. LOWRY during 
Operation CROSSROADS, there were a total of 8 crewmembers and 
4 radiological safety team members who were issued film 
badges.  The common practice during Operation CROSSROADS was 
to obtain representative personnel radiation data by badging 
only a percentage of the crew.  The 4 radiological safety 
specialists received an average dose of 0.16 rem gamma, with 
a range of recorded exposure from 0.04 to 0.3 rem gamma, 
during July 25 to 26.  During this time period, 7 badged 
crewman had a recorded exposure from 0.04 rem gamma to 0.06 
rem gamma.  Thereafter, none of the badged personnel had any 
recorded exposure of rem gamma.  It was estimated that it was 
most unlikely that the appellant was exposed to a level of 
radiation greater than the greatest exposure recorded aboard 
the U.S.S. LOWRY.  As a point of reference, it was noted that 
a dosage received from a clinical chest x- ray was about 0.7 
rem gamma and that the national occupational radiation 
exposure standards permitted 5.0 rem gamma per year.

In a follow- up letter dated in March 1984, the Department of 
the Navy indicated that that the appellant's calculated 
exposure to ionizing radiation during Operation CROSSROADS 
was 0.430 rem gamma.

A document entitled OPERATION CROSSROADS, The Official 
Pictorial Records, published by The Office of the Historian 
of Joint Task Force One, indicated that Test BAKER produced 
radioactivity which persisted in the lagoon area for weeks.  
It was noted that a precautionary check had discovered 
radioactive residue in the salt water lines and condensers of 
various vessels upon their return to the West Coast.  
Attached to this document was a copy of the appellant's 
Nuclear Test Personnel Review Verification Questionnaire.

In connection with the current appeal, the appellant appeared 
before the undersigned via video- conference in April 2000 
and testified to first being diagnosed with anemia in 1975.  
He believed his anemia stemmed from his in- service exposure 
to ionizing radiation.  He recalled that his ship entered the 
ground zero region following the detonation of an atomic bomb 
and was signaled to leave the area due to radiological 
danger.  He did not experience any radiation sickness and was 
not issued a film badge.  He denied any post- service 
exposure to radiation.  The medical records associated with 
the claims folder since 1992 reveal VA treatment for 
macrocytic anemia of "undetermined" etiology.  He also 
submitted a duplicate copy of his Nuclear Test Personnel 
Review Verification Questionnaire.

Upon review of the evidence of record, the Board finds that 
the appellant's newly submitted lay statements are largely 
cumulative of statements previously of record.  In essence, 
he has provided historical information regarding his 
activities during Operation CROSSROADS which is consistent 
with the research previously conducted by the Department of 
the Navy.  He also continues to argue that his anemia, which 
first manifested many years following his discharge from 
active service, is causally related to his in-service 
exposure.  To the extent that any of his recently submitted 
statements are deemed "new," none of this evidence is 
material to the question at hand.  In this respect, the 
question at issue involved the onset and etiology of his 
anemia.  His lay assertions of causation hold no probative 
value with regard to the ultimate question of medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet.App. 211 
(1993) (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108); 
see also Savage v. Gober, 10 Vet.App. 488 (1997); 38 C.F.R. 
§ 3.303(b) (1999).  

With regard to the recently submission of the appellant's 
Nuclear Test Personnel Review Verification Questionnaire, the 
Board notes that this evidence had previously been of record 
and, therefore, is not new.  As to the additional VA clinical 
records, the Board notes that these records are new in the 
sense that they were not previously of record.  However, 
these records show current treatment for macrocytic anemia of 
"undetermined" etiology.  None of these records suggest 
that his anemia is causally related to his in- service 
exposure to radiation and/or his active service.  
Accordingly, the additional evidence is not material to the 
question at hand.  Therefore, the claim is not reopened and 
must be denied.  Smith, 12 Vet.App. 312 (1999).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. §§ 5103(a) and 5107(a) 
to assist an appellant where he specifically requests certain 
assistance in acquiring medical evidence which might 
substantiate his claim, and where the evidence before the 
Board raises notice of pertinent records which may constitute 
new and material evidence sufficient to justify reopening a 
prior claim.  See White v. Derwinski, 1 Vet.App. 519, 520- 21 
(1991) and Ivey v. Derwinski, 2 Vet.App. 320, 323 (1992).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  In this respect, the appellant has 
been notified of the reasons and basis for the denial of his 
claim.  Additionally, the RO has obtained all relevant 
treatment records identified by him as pertinent to his claim 
on appeal, and has obtained a dose estimate from the 
Department of the Navy.  Furthermore, the appellant has 
testified to the undersigned via video- conference hearing 
and there do not appear to be any additional sources of 
relevant information which may be available concerning the 
present claim.  As such, the Board is satisfied that the 
obligation imposed by sections 5103(a) and 5107(a) has been 
satisfied.  See generally Wood v. Derwinski, 1 Vet.App. 190 
(1991)(VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).




	(CONTINUED ON NEXT PAGE)




ORDER

The claim for service connection for service connection for 
megaloblastic anemia as secondary to exposure to ionizing 
radiation is not reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

